DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10 lines 3-5 it is unclear as to what is meant by “…the second inner filaments collectively form a core portion of the first bristle tuft that is surrounded by the sheath portion of the second bristle tuft…” It is unclear as to how the “second inner filaments” form a portion of a different tuft. The Examiner believes this is possibly a typographical error and that “the first bristle tuft” in line 4 should instead recite “the second bristle tuft.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 6-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2016/0270519.
	Lee et al. disclose the claimed invention including an oral care implement comprising a head (10) comprising a front surface (14), a first bristle tuft extending from the front surface of the head (22, 22’), the first bristle tuft comprising a plurality of first outer filaments and a plurality of first inner filaments (outer and inner filaments unlabeled, Figure 15), the first outer filaments surrounding the first inner filaments (Figures 1, 2, 15), and wherein each of the first outer filaments is taller than each of the first inner filaments (Figure 15, paragraph 0073), and a second bristle tuft extending from the front surface of the head (32), the second bristle tuft comprising a plurality of second outer filaments and a plurality of second inner filaments (Figure 15), the second outer filaments surrounding the second inner filaments (Figures 3A, 3B, 8A, 14-15), and wherein each of the second outer filaments is shorter than each of the second 
[AltContent: textbox (inner core)][AltContent: arrow][AltContent: textbox (outer sheath)][AltContent: arrow][AltContent: textbox (outer sheath)][AltContent: textbox (inner core)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    391
    620
    media_image1.png
    Greyscale


3.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinzelman et al., US 5,392,483.
	Heinzelman et al. disclose the claimed invention including a head (8) comprising a front surface (18) having a perimeter portion and a central portion that is surrounded by the perimeter portion (perimeter portion of 18 and center portion of 18, see Figure 2), a plurality of first bristle tufts coupled to the head and located along the perimeter portion of the front surface of the head (26, those in grouping 32, Figures 1-2), a plurality of second bristle tufts coupled to the head and located along the central portion of the front surface of the head (60, Figure 2), and wherein each of the first bristle tufts extends from the front surface of the head to an inclined terminal end that slopes upwardly towards the plurality of second bristle tufts (Figure 4), and wherein each of the second bristle tufts extends from the front surface of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelman et al., US 5,392,483 in view of Lee et al., US 2016/0270519.
	Heinzelman et al. disclose the claimed invention including a head (8) comprising a front surface (18), a first bristle tuft extending from the front surface of the head (one of 26 from grouping 32, Figures 1-2) and a second bristle tuft extending from the front surface of the head 
	Lee et al. also teach all elements previously discussed above, and particularly teach two types of tufts, in particular first bristle tufts (22, 22’) that comprise a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments (Figure 15), and second bristle tufts (32) that comprise a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second tufts of Heinzelman et al. so that they comprise two specific types of tufts taught by Lee et al., where each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments. This is done so that the first bristle tufts can better conform to tooth surfaces along the gum line and also so that tufts can have an increased extension in cleaning difficult to reach areas.
5.	Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelman et al., US 5,392,483 in view of Lee et al., US 2016/0270519.
	Heinzelman et al. disclose the claimed invention including a head (8) comprising a front surface (18), a first bristle tuft extending from the front surface of the head (one of 26 or 60). 
	Heinzelman et al. fails to disclose a tuft that comprises a plurality of first outer elements that form a sheath portion of the tuft and first inner elements that form a core portion of the tuft, the sheath portion surrounding the core portion and wherein either the first outer filaments is taller than the first inner filaments or the first outer filaments is shorter than each of the first inner filaments, a distal end of the sheath portion forms a first outer distal end surface of the bristle tuft and a distal end of the core portion of the first bristle tuft forms a first inner distal surface of the first bristle tuft, the distal ends are oriented at oblique angles relative to the longitudinal axis of the bristle tuft. 
	Lee et al. discloses all elements previously mentioned above, and in regards to claim 13 specifically teaches an oral care implement comprising a head (10) comprising a front surface (14), a first bristle tuft coupled to the head and comprising a first longitudinal axis (22, 22’, 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second tufts of Heinzelman et al. so that they comprise two specific types of tufts taught by Lee et al., where each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller .
6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzelman et al., US 5,392,483 in view of Lee et al., US 2016/0270519.
	Heinzelman et al. disclose all elements previously mentioned above including tufts comprising filaments (inner and outer, see Figures), the first plurality of outer filaments is intended to clean along a gum line (Column 4 Lines 43-52) and the second plurality of inner tufts are intended to clean interproximal surfaces (Column 4 Lines 31-57-64). Heinzelman et al. fails to disclose that each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments.
	Lee et al. also teach all elements previously discussed above, and particularly teach two types of tufts, in particular first bristle tufts (22, 22’) that comprise a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second tufts of Heinzelman et al. so that they comprise two specific types of tufts taught by Lee et al., where each of the first bristle tufts comprises a first plurality of outer filaments and a first plurality of inner filaments, the first plurality of outer filaments surrounding the first plurality of inner filaments and being taller than the first plurality of inner filaments, and wherein each of the second bristle tufts comprises a second plurality of outer filaments and a second plurality of inner filaments, the second plurality of outer filaments surrounding the second plurality of inner filaments and being shorter than the second plurality of inner filaments. This is done so that the first bristle tufts can better conform to tooth surfaces along the gum line and also so that tufts can have an increased extension in cleaning difficult to reach areas.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	JP 2008-142371 to Kato teach an oral care implement having a head with tufts of bristles, some of the tufts of bristles are square shaped (Figures 10h and 10i) and some tufts have outer filaments that are shorter than inner filaments (Figure 11c) and other tufts have outer filaments that are taller than inner filaments (Figure 11f).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg